McCLELLAN, J.
Moore instituted a statutory contest of the election of Lillich, McDonald, Tipper and Townly to the Board of Aldermen of the town of Carbon Hill. At the hearing before the circuit judge there was judgment in favor of McDonald and against the other three contestees, Lillich, Tipper and Townly. That judgment has been brought here on appeal by all four of the contestees, Lillich, McDonald, Tipper and Townly; and they jointly, as appellants, assign the errors supposed to have been committed by the court below. It is clear that whatever errors may have been committed, they, in no sense or degree, w$re of injury to McDonald *533since no judgment went against him below, but, to tbe contrary, the judgment there was in his favor. We know of no exception to the rule that when errors injurious to some of the appellants only are assigned by them all jointly, they are not available to work a reversal, and will not be considered by the court. — Kimbrell v. Rogers, 90 Ala. 339 ; Rudulph v. Brewer, 96 Ala. 189 ; Beachman v. Aurora Silver Plate Mfg. Co., 110 Ala. 555.
The judgment of the circuit court must be affirmed.
Affirmed.